              Case 5:18-cv-00388-TES Document 432 Filed 08/19/20 Page 1 of 8



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF GEORGIA
                                     MACON DIVISION


VC MACON, GA LLC,

             Plaintiff,

v.                                                           CIVIL ACTION NO.
                                                              5:18-cv-00388-TES
VIRGINIA COLLEGE LLC, and
EDUCATION CORPORATION OF
AMERICA,

             Defendants.


                            ORDER DENYING RECEIVER’S MOTIONS



            The Court’s Receiver in this complex and involved receivership case, John F.

 Kennedy, has filed two motions that the Court addresses in this Order. 1 The first is a

 Motion for Amendment (the “Amendment Motion”) [Doc. 355] in which the Receiver

 asks the Court to clarify that proceeds from certain insurance policies are “assets of and

 owned by the Receivership Estate.” 2 The second is a Motion to Enforce (the

 “Enforcement Motion”) [Doc. 369] two of the Court’s previously-filed Orders: its Order

 Appointing Receiver and Preliminary Injunction (the “Receivership Order”) [Doc. 26]

 and its Order Approving the Claims Administration Procedures (the “Claims Order”)



 1On November 14, 2018, the Court appointed Mr. Kennedy to serve as a Receiver for Education
 Corporation of America; Virginia College, LLC; and New England College of Business and Finance (all
 collectively referred to as “ECA”). [Doc. 26].

 2   [Doc. 355 at p. 5].
         Case 5:18-cv-00388-TES Document 432 Filed 08/19/20 Page 2 of 8



[Doc. 175]. The Enforcement Motion seeks immediate enforcement of the above-

mentioned Orders to enjoin a lawsuit filed in the Circuit Court of Cook County, Illinois,

(the “Chicago Lawsuit”) by Monroe Capital Management Advisors, LLC 3 against the

former directors and officers of ECA and Willis Stein & Partners, LLC. As mentioned

above, this is a complicated receivership proceeding. And while these latest motions

involve the parties’ differing interpretations of what constitutes Receivership Property,

how we arrived at this point is not readily disputable. Therefore, the Court will only

recite the necessary facts.

        In 2018, the Court appointed Mr. Kennedy as Receiver. With that appointment,

the Court granted him very broad powers to collect, marshal, preserve, and liquidate

the assets of the Receivership Estate and to distribute the proceeds of the Receivership

Estate’s assets for the benefit of all creditors. These motions involve various portions of

the Court’s Receivership Order designed to protect the Receiver from interference with

his appointment via the procedural vehicle of an injunction prohibiting anyone from

doing so. Specifically, the Receivership Order prohibits anyone from commencing any

action against ECA seeking to “recover a claim against” ECA prior to its entry and

“[a]ny act to obtain possession of Receivership Property from the Receiver or to


3In this Receivership proceeding, Monroe has participated in many capacities: Monroe Capital
Management Advisors, LLC, as administrative and collateral agent under the loan facility (as defined
below) (the “Monroe Agent”), together with its affiliated lenders under the Loan Facility (the “Monroe
Lenders”), its affiliated creditors with claims as Series G Preferred Stockholders (the “Monroe
Stockholders”), and Monroe Capital Private Credit Fund II LP (“Monroe II” and, collectively with the
Monroe Agent, the Monroe Lenders, and the Monroe Stockholders, Monroe”).


                                                    2
             Case 5:18-cv-00388-TES Document 432 Filed 08/19/20 Page 3 of 8



interfere with or exercise control, over, Receivership Property.” 4 Notably, Monroe did

not object to this language when the Court entered the Order. 5

           In 2019, the Court approved the process by which potential creditors could assert

claims against the Receivership Estate. The Claims Order enjoined potential claimants

“from pursuing or otherwise asserting Claims against the Receiver or Receivership

Estate other than through the Claims Process.” 6 Ostensibly complying with the Claims

Order, Monroe has used it to file two separate claims against ECA: one seeking

approximately $27 million to satisfy the remainder of a $32 million loan made to ECA in

2015 and the other seeking approximately $48 million that ECA owes to Monroe under

a stock-purchase 7 agreement. Because Monroe “has not received payments for those

claims” via the Claims Process, it filed the Chicago Lawsuit in an attempt to recover

these debts. 8 In that lawsuit, Monroe “asserts that the defendants [not ECA itself or the

Receiver] committed fraud by making representations to Monroe, and fail[ed] to




4   [Doc. 26 at pp. 9–10].

5In fact, no other potential creditor has been as active in the Receivership as Monroe and its affiliated
entities.

6   [Doc. 175 at p. 2].

7In 2015, Monroe purchased $40 million of ECA stock, and the Chicago Lawsuit seeks to recover that $40
million investment and $8 million in unpaid dividends. See [Doc. 377 at p. 5].

8   [Doc. 377 at p. 5].


                                                      3
              Case 5:18-cv-00388-TES Document 432 Filed 08/19/20 Page 4 of 8



disclose material information to Monroe, that caused Monroe to enter into the stock-

purchase agreement.” 9

             In its arguments opposing the Receiver’s Enforcement Motion, Monroe stresses

that because “[t]he Receiver is not a defendant” in the Chicago Lawsuit and because the

suit does not involve Receivership Property, its filing does not violate either the

Receivership or Claims Orders. 10

             Prior to ECA’s placement into the Receivership, it purchased eight insurance

policies providing $81 million 11 in coverage to its directors and officers. Whether the

proceeds from these policies are part of the Receivership Estate forms a critical issue in

this Receivership proceeding. On this, Monroe takes the position that the Chicago

Lawsuit doesn’t seek a decision about these insurance proceeds but is only concerned

with one thing: to determine whether its named defendants committed fraud. 12

Specifically, Monroe argues, “[i]f Monroe wins, then the Illinois court will issue a

judgment against those defendants and order them to pay a sum of money.” 13 At that


9   [Id.].

10[Id. at pp. 5, 7–8]; [Doc. 369-3 at p. 2, n.2 (“Plaintiffs affirmatively state that this complaint contains no
claim against ECA or any of its schools, and does not seek to obtain possession of, or impose any lien
against, any Receivership Property. Instead, this complaint only alleges direct claims, held solely by
Plaintiffs, against the specific individuals and entity named herein.”)].

11   Of this amount, $21 million is for the directors and officers only, not ECA itself.

12   [Doc. 377 at pp. 9–10].

13   [Id. at p. 10].



                                                         4
               Case 5:18-cv-00388-TES Document 432 Filed 08/19/20 Page 5 of 8



juncture, Monroe opines that one of two things could happen. Those defendants could

make a claim under the insurance policy, “because the [Chicago Lawsuit] held them

liable for actions they took on ECA’s behalf[,]” at which point the insurance companies

would review the policies’ terms to decide whether to pay the claim, or they could “pay

the judgment using their own personal assets.” 14

              The Receiver argues that Monroe is interfering with his ability to administer the

Receivership Estate because Monroe seeks to recover against the insurance policies and

that those policies belong to the Receivership Estate. Moreover, he also argues that the

Chicago Lawsuit is really against ECA, although the Complaint carefully omits ECA as

a named party. 15 For example, the Receiver notes that when presenting the “[n]ature of

the [a]ction” within the complaint for the Chicago Lawsuit, Monroe claims, multiple

times, that “ECA” (not the individually-named defendants) “represented and

warranted” various allegations to secure Monroe’s investment. 16 Thus, to the Receiver,

Monroe is essentially putting ECA on trial without naming it as a party because if

Monroe named ECA as a party, its suit would be barred.

              Additionally, the Receiver argues that Monroe is interfering with the property of

the Receivership Estate because the policies in question are “dwindling” policies, so


14   [Id.].

15   See n.10, supra.

16   See, e.g., [Doc. 369-3 at ¶¶ 6–9].



                                                   5
             Case 5:18-cv-00388-TES Document 432 Filed 08/19/20 Page 6 of 8



that any monies spent by the directors and officers in defending the Chicago Lawsuit

reduces the amount of the policies otherwise available to the Receivership Estate. 17 Of

course, that begs the question of whether the insurance policies are property of the

Receivership Estate in the first place.

           However, in reviewing the relevant docket entries in the Chicago Lawsuit, the

Court takes judicial notice that every defendant in that suit has filed a motion to

dismiss. 18 So, until the state-court judge assigned to the Chicago Lawsuit rules on the

pending motions to dismiss, this Court has no idea to what extent the Chicago Lawsuit

will survive, if at all. Also, in this Court’s experience, motions to dismiss regularly lead

to amended complaints that often moot pending motions to dismiss which then give

rise to subsequent rounds of dismissal motions. Additionally, named parties can always

move to add other parties, and unnamed parties can move to intervene in pending suits

to protect their interests. That being said, this Court really has no idea how the Chicago

Lawsuit will ultimately shake out until the routine procedural posturing concludes.

           In briefing, Monroe relies on the Anti-Injunction Act to argue that this Court is

forbidden to enjoin it from pursuing its Chicago Lawsuit and to do so “would trample”



17While the Court understands that the insurance policies have been reduced by the amount of defense
costs in the Chicago Lawsuit and the lowered insurance amounts could be considered “harm” to the
Receivership Estate should the Court ultimately determine that the policies make up some of the
Receivership Estate’s property, the Court also notes that those monies are already spent and are not likely
to be recovered. Thus, at this early procedural stage of the Chicago Lawsuit, the Court does not find that
any such harm to the Receivership Estate will be ongoing or significantly increase.

18   See generally [Doc. 430-1]; [Doc. 430-2].


                                                    6
             Case 5:18-cv-00388-TES Document 432 Filed 08/19/20 Page 7 of 8



important federalism and due process principles. 19 At oral argument, this Court also

acknowledged the important federalism issues likely implicated by its decisions on the

Receiver’s Motions. To be sure, this Court understands that federal courts should tread

lightly when it comes to state matters, unless it does so on solid Constitutional and

statutory grounds. 20 And until the Court knows the final lay of the procedural land

regarding the Chicago Lawsuit, it should rest on its experience and common sense to

simply wait and allow the Chicago Lawsuit to settle procedurally before making any

critical ruling as to whether Monroe should be allowed to proceed in that forum.

           Ultimately, it is this Court’s conclusion that the pending motions in the Chicago

Lawsuit must first be decided. Who knows? The state-court judge could dismiss

Monroe’s suit, mooting the Receiver’s concerns. Likewise, she could very well rule in

favor of Monroe. Or, Monroe could file an amended complaint, and the defendants

could file new motions to dismiss. In addition to these scenarios, other parties,

including ECA, could be added to the Chicago Lawsuit and that would impact this

Court’s analysis—only time will tell. Until all of this plays out, this Court simply cannot

make a well-reasoned, fact-based decision without knowing all of the relevant facts—

especially when any decision will necessarily invoke traditional notions of federalism.




19   [Doc. 377 at pp. 16–20].

20   [Id. at p. 19 (citing In re Bayshore Ford truck Sales, 471 F.3d 1233, 1250 (11th Cir. 2006))].


                                                            7
        Case 5:18-cv-00388-TES Document 432 Filed 08/19/20 Page 8 of 8



      In order to put a fine point on it, the Receiver’s Amendment Motion [Doc. 355]

and Enforcement Motion [Doc. 369] are DENIED as premature and without prejudice.

After the Chicago Lawsuit is procedurally settled and the state-court judge decides any

pending or future motions to dismiss, the Receiver may refile any motion he feels

necessary to protect the Receivership Estate.

      SO ORDERED, this 19th day of August, 2020.

                                         S/ Tilman E. Self, III
                                         TILMAN E. SELF, III, JUDGE
                                         UNITED STATES DISTRICT COURT




                                            8
